Citation Nr: 1504972	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-19 702	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2009, for the grant of service connection for internal derangement and degenerative joint disease of the left knee (claimed as a left knee sprain).

2.  Entitlement to an initial rating higher than 10 percent for this left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from September 1954 to September 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

The claim of entitlement to an initial rating higher than 10 percent for the left knee disability is being remanded to the Agency of Original Jurisdiction (AOJ), rather than immediately decided, because it requires further development.  However, the Board is going ahead and deciding the claim for an earlier effective date for the grant of service connection for this disability.


FINDINGS OF FACT

1.  The Veteran did not appeal a prior June 2002 rating decision declining to reopen his claim for service connection for his left knee disability.  

2.  He filed another petition to reopen his claim for this left knee disability on April 27, 2009, and service connection was granted as of that date.



CONCLUSION OF LAW

The criteria are not met for an effective date earlier than April 27, 2009, for the grant of service connection for this left knee disability.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his left knee disability.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a U.S. Court of Appeals for Veterans Claims (Court/CAVC) decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning this downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in October 2012 addressing this downstream earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than April 27, 2009, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Huston v. Principi, 17 Vet. App. 195 (2003) (holding that proper VCAA notice, in response to a claim as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran re-filed this claim (in other words when he filed his most recent petition to reopen this claim), so an examination and opinion - including a "retrospective" opinion such as to determine the severity of this disability in years past - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the undersigned VLJ of the Board.  The hearing was in compliance with 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), as the presiding VLJ explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.


II.  Effective Date

Service connection for the Veteran's left knee disability was initially considered and denied in a February 1992 rating decision on the basis that he did not have a then current left knee disability.  He did not appeal that initial decision denying this claim, and no additional evidence was received concerning this claim within one year of that initial denial that would negate or vitiate its finality and not, in turn, subsequently require the submission of new and material evidence to reopen this claim before further considering it on its underlying merits.  See 38 C.F.R. § 3.156(a), (b) and (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  See also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

During his hearing, he testified that he believed he even had filed a prior claim, perhaps sometime as early as 1984 or thereabouts, and specifically in relation to his left knee disability, but there is no such indication.

In any event, in March 2002 he filed a petition to reopen this claim.  In a May 2002 letter, he was advised that new and material evidence was needed to reopen this claim because of the prior denial of this claim that had become final and binding since not appealed.  A subsequent June 2002 rating decision determined that new and material evidence had not been received to reopen this claim.  He again did not appeal, nor was any additional evidence received during the immediately ensuing one year to avoid that decision also from becoming final and binding on him based on the evidence then of record.  Id.

In August 2008, the Veteran filed a petition to reopen a claim for service connection for his right knee disability (but not also, like before, for his left knee disability).  He also filed claims for service connection for disabilities referable to his left foot, lower back, blood pressure, left shoulder, left ankle, right foot, and cholesterol.  But, to reiterate, he did not re-file a claim for his left knee impairment.


Indeed, no further correspondence or evidence was received concerning this left knee claim until April 27, 2009, when he filed another petition to reopen this claim.  Thereafter, additional VA and private medical evidence was received.  The RO at first continued to deny this claim in a June 2009 rating decision, but this time additional VA treatment records were obtained during the appeal period and the claim resultantly was readjudicated to consider this additional evidence.  The claim nonetheless continued to be denied in March 2010, but further consideration of it was deferred in July 2011, and in an eventual November 2011 rating decision the RO not only reopened this claim but also granted service connection and assigned an effective date of April 27, 2009, coinciding with the date of receipt of the most recent petition to reopen this claim.  The grant of service connection for this left knee disability was predicated on a favorable VA medical nexus opinion dated in July 2011.

The Veteran argued during his hearing that the effective date should be earlier because of his earlier claims for this same disability.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).


The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement (NOD) within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), or by failing, after being provided an SOC, to also file a timely substantive appeal (VA Form 9 or equivalent statement), that decision becomes final and binding, and the claim may not thereafter be reopened or allowed except upon the submission of new and material evidence or a showing that the prior final and binding decision contained clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A 'claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word 'specifically,' and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

Here, the most recent final and binding denial of this claim of entitlement to service connection for this left knee disability was the RO's June 2002 decision.  After receiving notice of that decision, the Veteran did not initiate, much less complete the steps necessary to perfect, an appeal of that decision since an NOD was not received within the subsequent one-year period.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

But, here, absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's June 2002 rating decision, since not appealed, is indeed final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Thereafter, there is no further correspondence concerning a left knee disability from the Veteran, either formal or informal, until April 2009, when he filed another informal petition to reopen this claim of entitlement to service connection for his left knee disability.  Dated between the final decision in June 2002 and the eventual grant of service connection for this disability are medical records, and adjudication of additional claims, but not including or concerning this left knee disability at issue.

His contentions to the contrary notwithstanding, the effective date for this eventual grant cannot be retroactive to when the Veteran previously filed his claim for VA benefits for this left knee disability in March 2002 or even prior to that in 1992 or, as he claims, even prior to that in 1984 or thereabouts.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term 'new claim,' as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that 'the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110.'); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which a veteran 'first sought to reopen his claim').  Accordingly, an effective date retroactive to the initial claim is not warranted.


With respect to any medical records dated prior to April 27, 2009 (the assigned effective date of service connection since that was when the Veteran most recently petitioned to reopen this claim), it is clear that such records, if generated by VA, may only form the basis of an informal claim for service connection in cases in which service connection previously had been denied on the basis that the disability was not compensable in degree.  This was not the basis of the June 2002 denial or any prior denial.  See Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 'the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA').

According to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection.  Thus, any prior VA medical records, much less private records, are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, including an informal claim, for service connection or to reopen a previously-denied, unappealed, claim for service connection.


In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision assigning an effective date in one of two ways, by requesting a revision of those RO decisions based on CUE or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ('A decision by the Secretary . . . is subject to revision on the grounds of [CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.'); 38 U.S.C. § 5108 ('If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.'); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.'); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ( 'When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The appellant in this case seeks an effective date prior to the date of receipt of the most recent petition to reopen the claim on April 27, 2009, but this clearly is impermissible under the law, and he does not alternatively argue that this request for an earlier effective date also should be construed as a collateral attack or motion to revise any earlier decision based on CUE.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Moreover, when there is an insufficient pleading of CUE in a prior decision, the appropriate disposition is to dismiss the claim without prejudice to refiling, rather than outright denying the claim.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995) and Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  But absent this pleading or showing, there simply is no basis for a free-standing earlier effective date claim from matters addressed in a prior final and binding decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Thus, in conclusion, the Board finds that the preponderance of the evidence is against this claim for an effective date earlier than April 27, 2009, for the grant of service connection for the left knee disability.  This effective date coincides with the date of receipt of the most recent petition to reopen this previously-denied, unappealed, claim.  In deciding this is the appropriate effective date, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against this claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal of this claim is denied.


ORDER

The claim of entitlement to an effective date earlier than April 27, 2009, for the grant of service connection for internal derangement and degenerative joint disease of the left knee (claimed as left knee sprain) is denied.


REMAND

With regards to the Veteran's remaining claim for a higher initial rating for his left knee disability, the Board finds that an additional VA examination is needed reassessing the severity of this disability.  In a June 2013 statement, the Veteran's representative asserted that this left knee disability has worsened since the last VA examination.  The Veteran's last VA examination for this disability was in August 2012.  At that time, he denied using a cane, and he complained of difficulty using stairs, sleeping, and walking for prolonged periods.  During his more recent February 2014 hearing before the Board, he reported difficulty with stairs and ladders, giving way of this knee (owing to its instability), cracking and popping (presumably referring to crepitus), and occasional use of a cane.  He also indicated that he had "retired early", about 5 years prior, and that he had been told that he eventually may need a total knee replacement (TKR).

As the Veteran's left knee disability seems to have worsened, according to his written and oral testimony, another VA examination is needed reassessing the severity of this service-connected disability.  Moreover, as this claim is being remanded for this additional examination, all more recent VA or other treatment records also should be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's relevant VA and/or private treatment records for the period from January 2014 to the present and associate them with the claims file for consideration.  

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of his left knee disability.  The claims folder, including a complete copy of this decision and remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings set forth in detail.

The VA examiner must document all symptoms and manifestations associated with the Veteran's left knee disability, including determining the extent of limitation of motion on flexion and extension.  In this regard, the examiner should determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, 

this has on the range of motion of the left knee, including during times when these symptoms are most prevalent (flare ups) or during prolonged, repetitive use of this knee.

The examiner should additionally assess whether the left knee disability involves arthritis and results in recurrent subluxation or lateral instability, and, if so, whether the subluxation or instability is mild, moderate, or severe.  As well, the examiner should assess whether any dislocated semilunar cartilage is present and results in frequent episodes of locking, pain, and effusion into the knee joint.

Lastly, the examiner should comment on the functional impact of this left knee disability, including in response to the Veteran's claim that he "retired early" from his prior job, presumably owing at least partly to this left knee disability.

3.  Review the examination report to ensure it is responsive to the questions posed and provides the information needed to address the applicable rating criteria.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998).


4.  Then readjudicate this claim for a higher initial rating for the left knee disability in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


